DETAILED ACTION
This action is in response to the Response to Election/Restriction filed 1/11/2021. Currently, claims 1-8 are pending in the application. Claims 7 and 8 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-6 in the reply filed on 1/11/2021 is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “projections sized to extend completely through the openings of the outer sole to also establish contact with the ground surface” (see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 2-4 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the boot” should be amended to recite ---the orthopedic walking boot---.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “at least one opening” should be amended to recite ---at least one opening of said openings---.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 5,367,791).
In regards to claim 1, Gross et al. teaches in Figures 1-5 a base (insole board 20) adapted to support a user's foot (column 4, lines 5-9 teaches that insole board 20 in incorporated into a shoe; therefore, in use, a user’s foot is positioned on top of and supported by insole board 20); a vertically oriented lower leg support (upper 10; shown in Figure 5 to extend vertically such that it can surround and support a user’s lower leg) connectable (column 4, lines 6-9 teaches that the insole board 20 is “bonded” to the upper 10) to the base (insole board 20); an outer sole (outsole 14) positioned below (as shown in Figure 1) the base (insole board 20) for contact with a ground surface (column 4, lines 10-11 teaches “outsole 14 includes bottom face 22 which contacts a surface being traversed be a wearer of the shoes”), the outer sole (outsole 14) fabricated of a first material having a first durometer (column 4, lines 21-24 teaches “outsole 14 is made of abrasion resistant rubber (for example, rubber having an abrasion resistance of 2,000 NBS) that is somewhat hard, having a durometer of approximately 60 Shore A scale”), the outer sole  (outsole 14) having openings (slots 30, 32, 34) therein lower than a durometer of approximately 60 Shore A scale), and wherein the shock absorber insert (insert 18, shell 50, region 56, region 58, region 60) includes projections (regions 56, 58, 60; shown in Figures 1, 3 and 4 to project below fabric cover 52 of shell 50; column 4, lines 62-63 teaches “the walls of regions 56.1-60.5 depend downwardly from the portion of shell 50 bonded to cover 52”) sized to extend completely through (columns 4-5, lines 67-1 teaches that regions 56, 58, 60 each taper toward a tip 64 “that extends beyond bottom face 22 of outsole 14”) the openings (slots 30, 32, 34) of the outer sole (outsole 14) to also establish contact with the ground surface (column 5, lines 41-42 teaches that each tip 64 of regions 56, 58, 60 “strikes the surface being traversed, as during walking or playing tennis”).
In regards to claim 2, Gross et al. teaches the apparatus of claim 1. Gross et al. teaches in Figure 1 that at least one opening (all slots 30, 32, 34) extends substantially 
In regards to claim 3, Gross et al. teaches the apparatus of claim 1. Gross et al. teaches in Figures 1 and 3 that the projections (regions 56, 58, 60) extend from a heel to a toe of the boot (each of the regions 56, 58, 60 has a length that extends in the direction from a rearward heel region (adjacent rearward flange 26) toward a forward toe region (adjacent forward flange 28) of the shoe).
In regards to claim 4, Gross et al. teaches the apparatus of claim 1. Gross et al. teaches in Figure 2 that the projections (regions 56, 58, 60) are visible through the openings (slots 30, 32, 34) when the boot (shoe) is viewed from below.
In regards to claim 6, Gross et al. teaches the apparatus of claim 1. Gross et al. teaches in Figures 1 and 3 that the projections (regions 56, 58, 60) are in the shape of ribs (as shown in Figures 1 and 3) and the openings (slots 30, 32, 34) are elongate slots (slots 30, 32, 34 have a long, thin (elongate) configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 5,367,791) in view of Singer et al. (US 2001/0015022).
In regards to claim 5, Gross et al. teaches the apparatus of claim 1. Gross et al. does not teach that the shock absorber insert is at least partially seated in a cavity in a lower surface of the base.
However, Singer et al. teaches in Figures 1-3, [0022] and [0026-0027] an analogous device wherein the shock absorber insert (second cushioning element 60; [0026] teaches that the second cushioning element has “shock-absorbing properties”) is at least partially seated in ([0027] teaches “the second cushioning element 60 is disposed within the receptacle 58”) a cavity (receptacle 58) in a lower surface (as shown in Figures 1 and 3) of the base (footbed 12).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present application to modify the shock absorber insert of Gross et al. to be at least partially seated in a cavity in a lower surface of the base as taught by Singer et al. because this element is known in the art to be an alternate configuration for securing the shock absorber insert to the base, as Singer et al. teaches in [0027].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Autry et al. (US 4,747,220)
Asciolla (US 2002/0178620)
Bann (US 2005/0193589)
Yang (US 2006/0042122)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.